ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Robert P. Carter, of Louisa, filed an application in this Court for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and has complied with all of the requirements of the rules pertaining to reinstatement. The Board of Governors of the Kentucky Bar Association has recommended to this Court that Carter’s application for reinstatement be granted. He is now-deceased.
It is therefore ordered that Robert P. Carter be, and is hereby reinstated to the practice of law in this Commonwealth. Any costs incurred by the Kentucky Bar Association in processing shall be waived.
All concur.
/s/ Robert F. Stephens Chief Justice